Citation Nr: 0945715	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-24 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to October 1, 2002, 
for the addition of a dependency allowance to the award of 
disability compensation.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1951 to August 1955 and from November 1955 to August 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which denied an 
effective date prior to October 1, 2002, for the addition of 
a dependency allowance to the Veteran's award of disability 
compensation.  

In February 2009, the Board remanded the case to the RO for 
due process development.  Following such development, the 
case has been returned to the Board for its consideration.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  In a letter in May 2004, the RO denied the Veteran's 
application for an effective date for the addition of a 
dependency allowance prior to October 1, 2002, giving him 
notice of his procedural and appellate rights at that time; 
the Veteran initiated an appeal of the decision, but he 
failed to perfect his appeal in a timely manner and the 
decision became final by operation law based on the evidence 
of record at the time. 

2.  The additional evidence presented since the May 2004 
decision by the RO is not cumulative or redundant of evidence 
previously considered, and by itself or when considered with 
previous evidence does relate to an unestablished fact 
necessary to substantiate the claim for the addition of a 
dependency allowance to the award of disability compensation 
prior to October 1, 2002.  

3.  In a December 1978 letter, the RO advised the Veteran of 
a new law allowing for additional compensation on account of 
a spouse or dependent child for veterans having service-
connected disability of 30 percent or more (a criterion which 
the Veteran met), and advised him to complete a dependency 
status form by October 1, 1979 if he wished to claim this 
additional compensation.

4.  In February 1979, the Veteran filed a Declaration of 
Marital and Dependent Status form, on which he reported that 
he was married and had one dependent child; the RO 
subsequently requested in a February 1979 letter that he 
furnish certified copies of the public or church record of 
his marriage and of the birth record for his child.  

5.  In connection with a claim for an increased rating claim 
filed in September 2002, the Veteran submitted certified 
copies of his marriage certificate and his daughter's birth 
certificate; there is no record that VA had received such 
evidence from him at any time prior to the date of his new 
claim filed in September 2002.


CONCLUSIONS OF LAW

1.  As new and material evidence has been presented, the 
claim for the addition of a dependency allowance to the award 
of disability compensation prior to October 1, 2002, is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 3.156 (2009).  

2.  The criteria for an effective date prior to October 1, 
2002, for the addition of a dependency allowance to the award 
of disability compensation, have not been met.  38 U.S.C.A. 
§§ 1115, 5110 (West 2002); 38 C.F.R. §§ 3.4, 3.31, 3.109, 
3.158, 3.401 (2009).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

With regard to the application to reopen the claim for the 
addition of a dependency allowance to the award of disability 
compensation prior to October 1, 2002, as the decision is 
favorable to the Veteran no further action is required to 
comply with the VCAA.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).   

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  



The RO provided post-adjudication VCAA notice by letter, 
dated in April 2009.  The notice included the type of 
evidence needed to substantiate the claim for an earlier 
effective date, namely, evidence showing that the starting 
date for his award of benefits should be prior to October 1, 
2002.  The Veteran was informed that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain the records on his behalf.  As for 
notice of the provisions for the effective date of a claim 
and for the degree of disability assignable, such was given 
to the extent that the nature of the claim is for a certain 
earlier effective date; the degree of disability assignable 
is irrelevant to the claim. 

As for content of the VCAA notice, the document complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, to the extent that such is relevant). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing defect was cured as after the RO 
provided content-complying VCAA notice the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in September 2009.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran was afforded a personal 
hearing before a local hearing officer at the RO in December 
2005.  

The RO has searched for the Veteran's vocational 
rehabilitation folder to ascertain whether it contained 
documentation showing dependency status, but was unsuccessful 
for the reason that there was no record of its existence.  
The Veteran was notified of these efforts in the June 2007 
statement of the case.  The Veteran has not identified any 
additionally available evidence for consideration in his 
appeal.

Further, given the nature of the earlier effective date 
claim, which is largely based on historical records, VA has 
not conducted contemporaneous medical inquiry in an effort to 
substantiate that claim on appeal.  38 U.S.C.A.§ 5103A(d).

The Board notes that the evidence reviewed includes 
statements submitted by the Veteran and his wife 
historically, as well as the correspondence between VA and 
the Veteran since he filed an original claim for benefits in 
1974.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Claim

In a decision in May 2004, the RO denied the Veteran's 
application for an effective date for the addition of a 
dependency allowance prior to October 1, 2002, giving him 
notice of his procedural and appellate rights at that time.  
In February 2005, the Veteran initiated an appeal of the 
adverse determination, and in July 2005 the RO issued a 
statement of the case.  However, as the Veteran did not 
perfect his appeal to the Board with the filing of a 
substantive appeal in a timely manner (see 38 C.F.R. §§ 
20.200, 20.302), the decision by the RO in May 2004 became 
final by operation of law, except the claim may be reopened 
if new and material evidence is presented.  38 U.S.C.A. § 
7105(c); 38 C.F.R. §§ 3.104, 3.156.

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The additional pertinent evidence presented since the May 
2004 decision includes testimony of the Veteran.  In his 
statements presented under oath, he asserted that many years 
ago, when requested to submit certified copies of his 
marriage certificate and the birth certificate of his 
daughter, he personally hand-carried the documents to a VA 
representative, possibly someone in the Vocational 
Rehabilitation Department at the RO.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Given his testimony, which is presumed credible only for the 
purpose of determining whether to reopen a claim, the 
Veteran's statements are new and material because the 
testimony relates to the unestablished fact necessary to 
substantiate the claim, that is, evidence showing that prior 
to October 1, 2002, he submitted required documentation 
showing the status of his dependents.  

The new evidence, on its face, raises a reasonable 
possibility of substantiating the claim.  As this evidence is 
new and material, the claim is reopened, and the merits of 
the claim will be discussed herein below.  



Facts

In September 1974, the Des Moines, Iowa RO received the 
Veteran's application for disability compensation benefits.  
In the claim, the Veteran indicated that he was married and 
had four children.  The application was not accompanied by 
any copies of marriage or birth certificates.  

In June 1975 rating decision, the RO granted service 
connection for three disabilities, and assigned ratings for 
each that when combined was 40 percent disabling, effective 
from September 1974.  The Veteran was notified of the award 
in a June 1975 letter, and he was informed that he may waive 
a portion of his service retired pay and elect to receive VA 
compensation instead.  The Veteran's waiver was received in 
June 1976.)  

Thereafter, the Veteran's application for vocational 
rehabilitation, dated in July 1975, was received.  A VA 
Counseling Record, dated in July 1976, and signed by a VA 
counselor and a medical consultant, indicates that it was 
probable that vocational rehabilitation was medically 
feasible for the Veteran.  

The record also shows that the Veteran was married and had 
four children.  In a letter dated in July 1976, a VA 
counseling psychologist inquired if the Veteran would be 
following up on his application for vocational 
rehabilitation.  He noted that materials sent to the Veteran 
had not been completed and returned and that further action 
on his application could not be taken as the Veteran had not 
responded.  

In a letter dated in September 1976, a VA administration 
counselor indicated to the Veteran that his request for 
vocational counseling had been received, and asked that he 
respond with his choice of a date for counseling.  In another 
letter to the Veteran, dated in October 1976, a VA counseling 
psychologist indicated that the Veteran had not scheduled a 
visit with a counselor concerning his vocational benefits and 
that further action on his application could not be taken 
until he responded.  

Nearly three years late, in a letter dated in May 1979, a VA 
counseling psychologist inquired again if the Veteran had any 
plans to consider the possible use of his vocational 
rehabilitation benefits, noting that they had not yet sat 
down to discuss the benefits.    

In a letter in December 1978, the RO notified the Veteran 
that Congress had recently passed legislation allowing for 
additional compensation on account of a spouse, child, or 
dependent parent for veterans having service-connected 
disability of 30 percent or more.  He was advised to complete 
an attached form if he wished to claim this additional 
compensation.  If his claim and the necessary supporting 
evidence was received before October 1, 1979, the increased 
compensation for dependents would be effective October 1, 
1978; otherwise, it would be effective from the date of 
receipt of the evidence.  

In February 1979, the Des Moines RO received the Veteran's 
Declaration of Marital and Dependent Status form, reporting 
that he was married and had one dependent child.  In a 
subsequent February 1979 letter, the Des Moines RO requested 
that the Veteran submit certified copies of the public or 
church record of his marriage and of the birth record for his 
child.  There is no evidence of record that the Veteran 
responded to this request.  On a file copy of this letter, in 
a notation dated in May 1979, were the words "failure to 
prosecute".  

In September 2002, the Veteran's claim for increase for his 
service-connected disabilities was received at the Waco, 
Texas RO.  In a June 2003 rating decision, the Waco RO 
granted a 100 percent schedular rating for one of the 
Veteran's service-connected disabilities.  The RO notified 
the Veteran of this award in a September 2003 letter, and 
indicated that VA was paying him as a single veteran with no 
dependents.  Enclosed with the award letter was a VA form to 
apply for additional benefits on account of dependents (i.e., 
Declaration of Status of Dependents).  



In December 2003, the Veteran returned the dependency status 
form, declaring that he had been married since 1962.  He also 
commented that as his VA record had not been correct in 
reflecting the fact of his marriage, he consequently had paid 
more income tax than was required of him.   His form was 
accompanied by a copy of his marriage certificate, certified 
in April 1990, showing that he was married in October 1962.  

In a letter dated in December 2003, the Waco RO notified the 
Veteran that his disability compensation award had been 
amended to include additional benefits for his spouse, 
effective in October 2002.  

In April 2004, the Veteran filed a claim for additional 
dependency benefits, which he alleged should be retroactive 
to 1974.  The RO, in a May 2004 letter, denied his claim for 
an effective date for an award of dependency allowance, 
stating that VA did not receive the necessary documentation 
in a timely manner.

At a hearing at the RO in December 2005, the Veteran 
testified that at the time he filed his initial application 
for disability compensation in 1974, he attached certified 
copies of his marriage license and daughter's birth 
certificate.  He stated that he resubmitted the 
documentation, when requested, and personally carried it to a 
service representative, possibly someone in the Vocational 
Rehabilitation Department at the Des Moines RO.  The Veteran 
thought it might have been a counseling psychologist with 
whom he was working at the time.  He felt that the mistake 
was made by VA many years ago and that he consequently had to 
pay more income tax as the additional pay would have been 
nontaxable disability compensation rather than taxable 
service retired pay).  He suggested that the RO search his 
vocational rehabilitation folder at Des Moines as well as at 
Omaha, for the necessary documentation of dependency status 
submitted many years earlier.  

At the hearing, the Veteran submitted certified copies of his 
marriage certificate and birth certificate, showing that he 
married in October 1962 and his daughter was born in February 
1968.  

The RO thereafter instituted a search for the Veteran's 
vocational rehabilitation folder in order to determine 
whether it contained the copies of his marriage certificate 
and daughter's birth certificate submitted in 1979.  
Documentation in January 2006 shows that there was no record 
of a vocational rehabilitation folder in the VA's Benefits 
Delivery Network.  It was noted that the VA counseling 
psychologist referred to at the hearing was located at the 
Des Moines RO and not elsewhere such as Omaha.  It was also 
noted that the Veteran's claims file was located at the Des 
Moines RO until it was transferred to the Waco RO in 
September 2002, after the Veteran filed a claim for an 
increased disability rating, and there was no evidence that a 
vocational rehabilitation folder accompanied the claims file 
during the transfer of the records.  

Earlier Effective Date Criteria

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  

An award of additional compensation for dependents based on 
the establishment of a rating in the percentage specified by 
law for that purpose shall be payable from the effective date 
of such rating, but only if proof of dependents is received 
within one year from the date of such rating.  38 U.S.C.A. § 
5110(f).  Veterans having a 30 percent or more service-
connected condition may be entitled to additional 
compensation for a spouse or dependent child.  38 U.S.C.A. § 
1115; 38 C.F.R. § 3.4(b)(2).

The effective date of the award of any benefit or increase by 
reason of marriage or birth of a child shall be the date of 
that event if proof is received by VA within a year from the 
date of marriage or birth of a child.  38 U.S.C.A. § 5110(n).  



Regarding additional compensation for dependents, the 
effective date will be the latest of the following dates:  
(1) date of claim; (2) date the dependency arises; (3) 
effective date of the qualifying disability rating provided 
evidence of dependency is received within a year of 
notification of such rating action; or (4) date of 
commencement of the Veteran's award.  38 C.F.R. § 3.401(b).  

The earliest that the additional award of compensation for a 
dependent can occur is the first day of the month following 
the effective date.  38 C.F.R. § 3.31.

If an application is incomplete, the claimant will be 
notified of the evidence necessary to complete the 
application.  If the evidence is not received within one year 
from the date of such notification, compensation may not be 
paid by reason of that application.  This applies to 
applications for increased benefits by reason of existence of 
a dependent.  38 C.F.R. § 3.109(a)(2).

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen, or for the purpose 
of determining continued entitlement, is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation, dependency and indemnity 
compensation, or monetary allowance under the provisions of 
38 U.S.C.A. § 1805 based on such evidence shall commence not 
earlier than the date of filing of the new claim.  38 C.F.R. 
§ 3.158.

Analysis

The Veteran asserts that he should be paid an allowance for 
his dependents retroactive to 1974, not to October 1, 2002, 
which the RO assigned.  He asserts that he delivered to the 
RO in Des Moines, Iowa, the necessary dependency 
documentation in 1974 at the time he filed his original claim 
for disability compensation.  


The Veteran also asserts that he resubmitted the necessary 
documentation a few years later.  He indicates that it was 
the RO in Waco, Texas that informed him that he was not 
drawing dependency allowance.  He maintains that he should be 
reimbursed for the dependency compensation that was due and 
not paid to him, and that he should not suffer due to the 
negligence on the part of the Des Moines RO.  

Applying the evidence in this case to the criteria for 
determining the effective date for an increased award for a 
dependent spouse and child, the Board finds that the 
dependency arose on the date of the Veteran's marriage in 
1962 and on the date of his daughter's birth in 1968.  
However, the Veteran's disability compensation benefits were 
not awarded until September 1974.  Moreover, his combined 
disability rating at that time was 40 percent, which was not 
at a level at which additional compensation for dependents 
was allowed by law at that time.  In other words, the Veteran 
was not eligible for a dependency allowance in 1974.  

When legislation was passed in 1978, entitling those with a 
combined disability rating of 30 percent or higher to apply 
for additional compensation for dependents, the Veteran was 
duly informed of his eligibility in December 1978 and 
provided nearly a year (by October 1, 1979) to complete the 
application and furnish the required documentation, that is, 
certified copies of his marriage certificate and his 
daughter's birth certificate.  When the RO specifically 
requested the documentation in February 1979, after receipt 
of an application, the Veteran is not shown to have responded 
and his application was subsequently deemed to have been 
abandoned.  Further action was not to be taken until after a 
new claim was received in 2002.  

Despite his claims to the contrary, the record does not show 
that the Veteran timely submitted the required documentation 
of certified copies of his marriage certificate and 
daughter's birth certificate, until after he filed a claim 
for an increased disability rating in September 2002.  As 
this is the latest date provided under 38 C.F.R. § 3.401(b), 
which is the controlling regulation here, it is the operative 
effective date for the purposes of establishing the Veteran's 
entitlement to additional dependency allowance.  

And under 38 C.F.R. § 3.31, such an additional award of 
compensation is paid the first day of the month following 
such effective date, or October 1, 2002, in this case.  The 
properly assigned effective date for the addition of a 
dependent in this case is October 1, 2002.  

It is the Veteran's responsibility to provide information 
requested by VA.  38 U.S.C.A. § 5107(a) (a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary).  When he had not 
done so upon request in February 1979, the benefits to which 
he now seeks were not awarded.  The Veteran maintains that he 
indeed submitted the necessary documentation in a timely 
manner, when he personally carried the records to the RO, but 
unfortunately his assertions are not substantiated by the 
record.  

The Veteran indicated that he may have given the documents to 
a VA counseling psychologist, but vocational rehabilitation 
records were searched and there was no file for the Veteran.  
Moreover, it appears from letters dated in the late 1970s to 
the Veteran, which are contained in the claims file and are 
shown to be written by the counseling psychologist named by 
the Veteran, that the Veteran was repeatedly asked to arrange 
for a counseling session to discuss his vocational benefits, 
but that the Veteran never responded.  The evidence suggests 
that a vocational rehabilitation folder may not have been 
created.  

Because the required evidence of the dependency status of the 
Veteran's wife and child was not received by VA until after 
his September 2002 claim (which by then his child was no 
longer a dependent), that date is the earliest date that can 
be assigned for the additional compensation based on the 
dependency.  Payment for the additional benefits could begin 
no earlier than October 1, 2002.  38 U.S.C.A. § 5111(a); 38 
C.F.R. § 3.31.  Here, the RO has assigned October 1, 2002, as 
the effective date for payment of the increased compensation.  
Therefore, no earlier date may be assigned and the appeal 
must be denied.






In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not for application in the current 
appeal.  38 U.S.C.A. 5107(b).


ORDER

As new and material evidence has been presented, the claim 
for the addition of a dependency allowance to the award of 
disability compensation prior to October 1, 2002, is 
reopened, and to this extent only the appeal is granted.  

An effective date prior to October 1, 2002, for the addition 
of a dependency allowance to the award of disability 
compensation, is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


